Citation Nr: 9931423	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  94 - 21 446	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a compensable evaluation for residuals of a 
gunshot wound of the chin and right mandible with retained 
foreign bodies.  

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound of the left hand, Muscle Group IX, to 
include a separate compensable evaluation for ankylosis of 
the left index finger.  

Entitlement to a rating in excess of 10 percent for an ulnar 
nerve injury of the left hand, residual to a gunshot wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from October 1966 to February 1968, including a 
tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1993 and 
March 1994 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in July 1996, and 
was Remanded to the RO for additional development of the 
evidence, for a determination of the identity of the 
veteran's representative, and for consideration of additional 
issues raised by the appellant and his representative at the 
personal hearing held at the RO in July 1994 before a Hearing 
Officer.  At that hearing, the veteran raised additional 
claims of entitlement to service connection for residuals of 
a gunshot wound involving the right pectoral muscle (Muscle 
Group III) and entitlement to a compensable rating for 
osteomyelitis, residual to a fracture of the right clavicle.  
A Hearing Officer's decision of July 1994 granted an 
increased rating of 10 percent for the veteran's service-
connected ulnar nerve injury of the left hand and a 
Supplemental Statement of the Case, consisting of the Hearing 
Officer's decision, was issued in July 1994.  That decision 
was implemented by rating decision of November 1994, which 
further granted service connection for a scar of the right 
pectoral muscle (Muscle Group III) as part of the veteran's 
service-connected disfiguring hypertrophic scar of the right 
neck and upper chest region, increased the evaluation for 
that disability from 10 percent to 20 percent disabling, and 
denied the claim of entitlement to a compensable rating for 
osteomyelitis, residual to a fracture of the right clavicle.  
That action constitutes a complete grant of the benefit 
sought on appeal as to the claim for service connection for 
secondary loss of teeth and service connection for a scar of 
the right pectoral muscle (Muscle Group III).  The denial of 
the veteran's claim for a compensable rating for 
osteomyelitis, residual to a fracture of the right clavicle, 
was not appealed.  

While this appeal was in Remand status, a rating action of 
March 1999 continued the noncompensable rating for service-
connected residuals of a gunshot wound of the chin and right 
mandible, but assigned a separate, noncompensable rating for 
tooth loss, 23-27.  The claim for a compensable rating for 
service-connected residuals of a gunshot wound of the chin 
and right mandible remains in appellate status.  

Further, the record shows that at the veteran's personal 
hearing on appeal, the issue of entitlement to special 
monthly compensation (SMC) for loss of use of the left hand 
due to service-connected disability was raised and supporting 
testimony offered.  The veteran's representative has again 
referred to that claim in his informal hearing presentation 
of June 1996.  The Board noted in its Remand order of July 
1996 that such issue was inextricably intertwined with the 
certified issue of entitlement to a rating in excess of 20 
percent for residuals of muscle injury of the left hand, 
Muscle Group IX, to include a separate compensable rating for 
ankylosis of the left index finger, and must be adjudicated 
simultaneously with that issue.  The record shows that no 
rating action has been taken with respect to the issue of SMC 
for loss of use of the left hand and no Notice of 
Disagreement has been received from the appellant.  
Nevertheless, the RO has addressed that issue in a 
Supplemental Statement of the Case issued in April 1999.  The 
issue of entitlement to SMC based on loss of use of the left 
hand is referred to the RO for further appropriate action 
with respect to that issue.

In his informal hearing presentation, dated in July 1999, the 
veteran's representative has asked that the case be remanded 
to the RO because of an alleged failure of the VA examiners 
to review the veteran's claims folder prior to their 
examinations of the veteran in October 1997.  A review of the 
examination reports does not reveal that the examiners did 
not review the veteran's claims folder, and the Board notes 
that, contrary to the assertion of the veteran's 
representative, the examining physicians did indeed discuss 
the history of the disabilities for which the veteran was 
examined.  In addition, the Board's review shows that the 
October 1997 reports contain information derived from the 
record, even though the examiners do not explicitly state 
that they reviewed the record.  

With regard to the claim of inadequacy due to the absence of 
review of the claims folder, the VA General Counsel, in a 
binding precedent opinion, indicated that 38 C.F.R. § 4.1 
does not require that the medical history of disability be 
obtained from the examiner's review of prior medical records 
as opposed to the oral report of the person examined, nor is 
a medical records review required in all circumstances where 
a rating examination is conducted pursuant to the duty to 
assist.  The VA General Counsel has concluded that an 
examiner's review of a veteran's prior medical records may 
not be necessary in all cases, depending upon the scope of 
examination and the nature of the findings and conclusions.  
VAOPGCPREC 20-95.

With regard to the adequacy of the October 1997 examinations, 
the Board notes that the reports of examination reflect that 
the VA examiners recorded the past medical history, noted the 
veteran's current complaints, conducted a physical 
examination, and offered an assessment which included 
opinions regarding in-service etiology, etc.  For the reasons 
stated, the Board finds that the examinations of October 1997 
are adequate for rating purposes.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The appellant's claims for increased ratings for his 
service-connected disabilities are plausible because he has 
indicated that he has suffered an increase in disability and 
presented supporting evidence.

3.  The veteran's residuals of a gunshot wound of the chin 
and right mandible are currently manifested by a well-healed, 
nontender 1 1/2-inch scar with minute retained foreign bodies, 
without clinical evidence of muscle injury, interference with 
mastication or speech, or evidence that the scar is poorly 
nourished with repeated ulcerations; tender and painful on 
objective demonstration, or productive of limitation of 
motion of the part affected.  

4.  The veteran's residuals of a gunshot wound of the left 
hand, Muscle Group IX, 
are currently manifested by a fixed [ankylosed] flexion 
contracture of the proximal interphalangeal joint of the 
index finger at 40 degrees, a fixed [ankylosed] flexion 
contracture of the distal interphalangeal joint of the index 
finger at 14 degrees, and thickening of the 
metacarpophalangeal joint of the index finger; a well-healed 
10 cm. scar from the index finger to the medial palmar 
aspect, measuring 2.5 cm. in width in the palm, adherent to 
the underlying tissue and symptomatic to cold; a mild loss of 
muscle volume to Muscle Group IX in the palmar aspect along 
the metacarpophalangeal area of the index, long and ring 
fingers; and limitation of dorsiflexion of the left wrist to 
35 degrees and palmar extension to 50 degrees, compared with 
65 and 75 on the right, respectively; and limitation of ulnar 
and radial deviation of the left wrist to 25 degrees each, as 
compared to ulnar and radial motion of 45 and 40 degrees, 
respectively, on the right. 

5.  The veteran's ankylosis of the left index finger is 
currently manifested by a fixed [ankylosed] flexion 
contracture of the proximal interphalangeal joint of the 
index finger at 40 degrees, a fixed [ankylosed] flexion 
contracture of the distal interphalangeal joint of the index 
finger at 14 degrees, and thickening of the 
metacarpophalangeal joint of the index finger; a separate 
compensable evaluation for ankylosis of the left index finger 
is not warranted.

6.  The veteran's ulnar nerve injury of the left hand, 
residual to a gunshot wound, is currently manifested by no 
more than a mild diminished sensation to pinprick in the 
ulnar and medial distributions of the left (minor) hand, 
without muscle atrophy, abnormal reflexes, loss of muscle 
power, or more than mild symptomatology.  

CONCLUSIONS OF LAW

1.  The appellant's claims for increased ratings are well 
grounded as the appellant has indicated that he has suffered 
an increase in disability and presented supporting evidence.  
38 U.S.C.A. §  5107(a) (West 1991);  Proscelle v. Derwinski,  
2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 
(1997);  Glover v. West, No.99-7015 (Fed.Cir. Aug. 2, 1999).

2.  The criteria for a compensable evaluation for residuals 
of a gunshot wound of the chin and right mandible with 
retained foreign bodies are not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, § 4.1, 4.2, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).

3.  The criteria for a rating in excess of 20 percent for 
residuals of a gunshot wound of the left hand (Muscle Group 
IX), with ankylosis of the left index finger are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. Part 4, 
§ 4.1, 4.2, 4.56, 4.73, Diagnostic Code 5309 (1999).

4.  The criteria for a separate compensable evaluation for 
ankylosis of the left index finger are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R. Part 4, §§ 4.1, 4.2, 
4.14, Diagnostic Code 5225 (1999).

5.  The criteria for a rating in excess of 10 percent for an 
ulnar nerve injury of the left hand, residual to a gunshot 
wound, are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991);  38 C.F.R. Part 4, §§ 4.1, 4.2, 4.14, 4.124a, 
Diagnostic Code 8516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability and submits supporting 
evidence.  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997); );  Glover v. West, 
No. 99-7015 (Fed.Cir. Aug. 2, 1999).  We further find that 
the facts relevant to the issues on appeal have been properly 
developed and that the statutory obligation of VA to assist 
the veteran in the development of his claims has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran; that he 
has been afforded a personal hearing at the RO before a 
Hearing Officer; and that he underwent comprehensive VA 
orthopedic, neurologic, oral, dental or radiographic 
examinations in connection with his claims in December 1993, 
in August 1994, and in October 1997.  On appellate review, 
the Board sees no areas in which further development might be 
productive.

In accordance with  38 C.F.R. §§ 4.1 - 4.7 (1999)  and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disabilities currently at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the most current evidence of record is not adequate for 
rating purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disabilities at issue.  However, in accordance with governing 
regulations, the Board will review with particular attention 
the initial nature and extent of the veteran's gunshot wound 
injuries. 

I.  Evidentiary and Procedural History

The veteran's service medical records show that while serving 
in combat on April 21, 1967, he sustained a gunshot wound at 
the base of the right side of the neck, fracturing his 
clavicle, and a wound of the left hand, fracturing the second 
metacarpal at the level of the metacarpophalangeal joint.  He 
was initially treated in a field hospital, then evacuated to 
the U.S. Navy Hospital, Great Lakes, Illinois.  On arrival at 
the Great Lakes medical facility, he was found to have an 
open wound on 

the right side of the base of the neck in the inferior aspect 
of which an open fracture of the right clavicle was visible.  
There was a longitudinal sutured wound in the palm of the 
left hand and a moderate longitudinal rotation defect in the 
left index finger.

In May 1967, a delayed primary closure of the wound to the 
neck was accomplished, and a Kirschner wire was inserted 
through the middle phalanx of the left index finger and 
placed in traction to rotate the finger into proper 
alignment.  A drainage developed from a contracted area of 
the surgical scar overlying the right clavicle, diagnosed as 
osteomyelitis of the right clavicle.  A curettage of the 
right clavicle was accomplished, and the wound healed and 
remained healed.  The Kirschner wire was removed from the 
left index finger and attempts were made to reestablish a 
passive range of motion in that finger.  Following that 
treatment, the veteran had approximately 15 degrees of active 
motion in the metacarpophalangeal joint of the left index 
finger, but no active or passive motion in the 
interphalangeal joints of that finger.  Examination of the 
site of his right neck wound revealed a healed, longitudinal, 
somewhat contracted scar of the right cervical area extending 
across the clavicle.  The diagnoses included missile wounds 
of the right neck; missile wounds of the left hand; fracture 
of the right clavicle; osteomyelitis of the right clavicle; a 
compound, comminuted fracture of the distal left  second 
[index] finger; and ankylosis of the metacarpophalangeal and 
interphalangeal joints of the left index finger due to 
trauma.  Medical Board proceedings in December 1967 
determined that the veteran was unable to perform his duties 
due to ankylosis of the metacarpophalangeal and 
interphalangeal joints of the left index finger due to 
trauma.  He was discharged to a VA hospital for follow-up 
care, and separated from service in February 1968.  

A report of VA neurological examination, conducted in July 
1968, cited the veteran's complaints of paresthesia, sensory 
loss and weakness in the left hand.  Examination revealed a 
scar in the palm of the left hand, extending from the 
interphalangeal area between the thumb and index finger over 
the volar surfaces of the palm to the wrist, with no actual 
sensory deprivation of touch or pinprick.  Ankylosis of the 
metacarpophalangeal and interphalangeal joints of the left 
index finger was noted, with a definite weakness in all 
flexion movements of the fingers of the left hand, which were 
additionally limited by the contracture.  The deep reflexes 
in the remaining extremities were normal and Romberg was 
negative.  The diagnosis was chronic paresthesia, left ulnar 
nerve distribution, secondary to missile wound injuries. 

A report of VA orthopedic examination, conducted in July 
1968, noted the veteran's complaints of pain in his left 
(minor) hand in cold weather, a poor left hand grip, 
inability to flex or extend the metacarpophalangeal and 
interphalangeal joints of the left index finger.  Examination 
disclosed a scar, measuring 4 by 5 inches in diameter and 
irregular in shape and contour, over the inner half of the 
anterior aspect of the neck and extending onto the upper 
inner aspect of the right chest.  The scar was described as 
showing evidence of keloidal changes and thickening, with 
pulling on rotation of the veteran's head to the left and 
flexion of the neck, but no tenderness, redness, or swelling.  
A normal range of motion was present in both shoulder joints 
and on cervical motion.  

Orthopedic examination of the left hand revealed a well-
healed, non-adherent, 4-inch vertical scar over the ulnar 
aspect of the thenar eminence, palmar surface of the left 
hand; a well-healed 1-inch scar over the ulnar aspect of the 
proximal phalanx of the second [index] finger of the left 
hand without significant residuals or abnormality; and an 
ankylosis of the metacarpophalangeal articulation of the left 
second [index] finger in extension [180 degrees].  The joint 
showed gross evidence of irregularity and thickening, and 
there was no discernible motion, active or passive, in the 
metacarpophalangeal joint.  The proximal interphalangeal 
joint was ankylosed at approximately 45 degrees, with only 5 
degrees of motion, while the distal interphalangeal joint was 
ankylosed at approximately 50 degrees with no discernible 
motion.  The thumb and the remaining three fingers of the 
left hand were normal.  X-rays revealed multiple minute 
metallic foreign bodies superimposed over the junction of the 
proximal and medial thirds of the right clavicle, with a 
slight widening of the clavicle in this region possibly due 
to an old fracture; a marked deformity of the second digit of 
the left hand with absence of the proximal articular surface 
of the proximal phalanx of the second finger and a fragment 
lying laterally, and a flexion deformity of the distal 
interphalangeal joint of the second [index] finger with 
probable bony ankylosis.  The diagnoses reflected the 
findings on orthopedic and radiographic examination.  

A rating decision of August 1968 granted service connection 
for a gunshot wound of the left index finger with ankylosis, 
evaluated as 10 percent disabling; a tender scar of the right 
neck with retained foreign bodies, evaluated as 10 percent 
disabling; and a healed fracture of the right clavicle and a 
healed fracture of the left second finger, each evaluated as 
noncompensably disabling.  

The veteran appealed that decision, and a corrective rating 
decision of October 1968 undertook to clarify the description 
of the disabilities under appeal.  First it was noted that 
the veteran had sustained injuries to only one finger, the 
index finger of his left hand; and that there was no sensory 
deprivation despite a diagnosis of paresthesia, ulnar 
distribution, left, secondary to missile injuries.  The 
veteran's service-connected disabilities were re-evaluated as 
follows: Residuals of a gunshot wound, left index finger with 
healed fracture, ankylosis, and paresthesia, ulnar nerve, 
evaluated as 10 percent disabling; a tender scar of the right 
neck with retained foreign bodies, evaluated as 10 percent 
disabling; and a fracture of the right clavicle, healed, 
evaluated as noncompensably disabling.  

In January 1969, the veteran's medical records, including 
unretouched color photographs of the wound sites, were 
reviewed by the Director of the Compensation, Pension, and 
Education Service.  Following that review, the RO was 
instructed to assign a 20 percent evaluation under Diagnostic 
Code (DC) 5309 for muscle injury to the fingers of the left 
(minor) hand (Muscle Group IX); a 10 percent evaluation under 
DC 8516 for ulnar nerve injury, left hand, mild (sensory), a 
10 percent evaluation under DC 5322 for a neck muscle injury 
(Muscle Group XXII), moderate; and to grant service 
connection for osteomyelitis, healed, residual to fracture of 
the right clavicle, evaluated as noncompensably disabling, 
with a combined rating of 40 percent from the time of service 
separation.  The descriptions and evaluations assigned by the 
Director, Compensation, Pension, and Education Service were 
implemented by rating decision of January 1969.  

A letter from R.E. Thomasson, MD, a private physician, dated 
in February 1969, stated that he had examined the veteran 
earlier that month; that the veteran had ankylosis of the 
left index finger in flexion, loss of grip strength, and a 
raised palmar scar which was tender to palpation.  In 
addition, he had a 3 1/2 by 6-inch scar at the right base of 
the neck, and fragmentation of the right clavicle at the 
medial third with subsequent osteomyelitis, now completely 
alleviated and without loss of function of the right arm or 
shoulder.  A cicatrix of the neck scar was reported to limit 
extension of the neck and rotation of the head to the left 
and to impinge on the thyroid cartilage.  

A VA hospital summary, dated in July 1969, showed that the 
veteran was admitted for incision and drainage of an abscess 
of the right anterior chest stemming from a flare-up of his 
osteomyelitis.  The diagnosis was osteomyelitis, right 
clavicle.  A rating decision of September 1969 assigned a 
temporary total (100 %) rating for the veteran's service-
connected osteomyelitis, and a subsequent rating of 20 
percent under DC 5000. 

Following VA examinations in April and November 1969, a 
rating decision of January 1970 granted a separate rating for 
the veteran's hypertrophic scar of the right neck and upper 
chest region, evaluated as 10 percent disabling under DC 
7805.  

After a special VA orthopedic and neurologic examination in 
July 1971, a rating decision of September 1971 reduced the 
evaluation for the veteran's residuals of an ulnar nerve 
injury, left hand, from 10 percent to a noncompensable 
evaluation, effective in July 1971.

In December 1992, the veteran claimed entitlement to service 
connection for residuals of a gunshot wound to the chin and 
right mandible.  In support of his claim , he subsequently 
submitted letters from Paul S. Herrin, DDS, dated in November 
1990, and in February and April 1993.  

A rating decision of July 1993 granted service connection for 
residuals of a gunshot wound to the chin and mandible, 
evaluated as noncompensably disabling.  The veteran appealed, 
seeking a compensable rating for his residuals of a gunshot 
wound to the chin and mandible based on a tender scar, 
retained metallic fragments, and tooth loss.  As the veteran 
has now been granted service connection for tooth loss due to 
retained metallic fragments (see Introduction), that 
particular issue will not be further addressed in this 
decision. 

A report of special VA orthopedic examination, conducted in 
December 1993, recounted the history of the veteran's gunshot 
wounds and the residuals, his 30-year employment as a crane 
operator, and his complaints of sensitivity of his left hand 
to cold weather, and tenderness over the ventral surface of 
the head of the left index finger.  Examination of the left 
index finger revealed ankylosis of the proximal 
interphalangeal joint at 40 degrees, ankylosis of the distal 
interphalangeal joint at  30 degrees, and limitation of 
movement of the metacarpophalangeal joint to 20 degrees.  All 
the rest of the fingers of the left hand had full mobility, 
the thumb could easily touch each of the finger tips, and he 
had good grasping with the thumb and the rest of the fingers, 
but did not use the index finger.  A very faint area of 
hypercoloration was seen on the dorsum of the left hand on 
the radial side of the wrist and at the thumb, and a well-
healed, 4 1/2-inch scar was seen on the ventral surface of the 
hand extending from the base of the index finger and going 
toward the mid-portion of the wrist and ending at the 
junction of the wrist and the palm.  There was a decrease in 
the volume of the muscle in the palm of the hand at both the 
thenar and hypothenar eminence (Muscle Group IX).  A 1/2-inch 
decrease in the length of the distal phalanx of the left 
index finger was noted, as compared to the right, and left 
wrist dorsiflexion was limited to 35 degrees and palmar 
extension to 50 degrees, compared with 65 and 75 on the 
right, respectively.  Ulnar and radial deviation of the left 
wrist was to 25 each, while the right wrist demonstrated 
ulnar and radial motion of 45 and 40, respectively.  

Examination further revealed a gunshot wound scar extending 
from the Adam's apple to the right medial clavicular area, 
measuring 4 1/2 by 2 1/2-inches.  The veteran's only complaint 
was that it was "kind of tender" when you push over the 
area and symptomatic during cold weather.  X-rays of the 
right clavicle revealed bullet fragments overlying the middle 
third of the clavicle, without evidence of fractures or 
dislocations.  X-rays of the left hand and wrist disclosed a 
partial resection of the distal end of the ulna, a small 
osseous fragment, and deformity of the index finger, with 
ankylosis and flexion contracture at the distal and proximal 
interphalangeal joints.  The diagnoses included residuals of 
a gunshot wound to the left hand with ankylosing of the 
interphalangeal joint of the index finger, some loss of 
muscle volume of Muscle Group IX, symptomatic to cold, and 
with decreased range of motion in the left wrist; and 
residuals of a gunshot wound of the right clavicular area 
with remaining metallic fragments and increased sensitivity 
to cold.  

A report of VA neurological examination, conducted in 
December 1993, noted the veteran's injuries to the left hand, 
chin, right neck, and right anterior chest.  Examination of 
the left hand revealed a contracture of the left index 
finger, a healed surgical scar of the left palm and over the 
right lower neck; and diminished sensation to pinprick in the 
ulnar and medial distributions on the left.  There were no 
abnormalities of the cranial nerves, muscle power, posterior 
columns, cerebellar system, diadochokinesis, stereognosis, 
gait, station or Romberg sign.  The median and ulnar sensory 
deficits on the left were noted, and found to be without 
muscle atrophy, abnormal reflexes, or loss of muscle power.  
The diagnosis was post-traumatic peripheral neuropathy of the 
ulnar and median nerves on the left.  

A report of VA dental and oral examination in December 1993 
indicated that the veteran was made aware of shrapnel in his 
mandible during a magnetic resonance imaging study of his 
mandible in September 1993.  His temporomandibular joint had 
normal excursions right and left, the maximum opening was 
greater than 45 mm. (normal), and there were no speech or 
protrusive problems.  A 1 1/2 inch scar was seen under the 
chin, but there was no displacement of the mandible, no 
muscle tenderness, no paralysis of the muscles, and no loss 
of sensation.  The examiner noted loss of function, loss of 
esthetics, and loss of anatomy, restored by placement of 9-
unit bridge, and considered to be in-part or all secondary to 
gunshot wound trauma.  Dental X-rays showed several minute 
retained metallic fragments in the area of the right 
mandible.

A rating decision of March 1994 confirmed and continued the 
rating for the veteran's service-connected gunshot wound 
residuals of the left hand, to include a separate compensable 
rating for ankylosis of the index finger; for his ulnar nerve 
injury, and for his bullet fragment wound of the chin and 
mandible, including tooth loss, and the veteran appealed.

A personal hearing was held before a Hearing Officer at the 
RO in July 1994.  The veteran testified that he was entitled 
to an evaluation in excess of 20 percent for his left hand 
disability (Muscle Group IX); a separate rating for his 
unfavorable ankylosis of the left index finger; an evaluation 
in excess of 10 percent for his residuals of a gunshot wound 
to the right neck (Muscle Group XXII) with retained foreign 
bodies; an evaluation in excess of 10 percent for his 
disfiguring hypertrophic scars of the right neck and upper 
chest region; a compensable rating for his osteomyelitis with 
fracture of the right clavicle; a compensable evaluation for 
his left ulnar nerve injury; and a compensable rating for his 
residuals of fragment wounds to the chin.  Testimony was 
taken with respect to the social and industrial impairment 
stemming from the veteran's service-connected disabilities.  
It was stated that the veteran experienced interference with 
mastication, which warranted a compensable rating; that he 
had a tender palm and a weak hand grip on the left (minor) 
hand; that his clavicle fracture is tender; and that he had a 
recurrence of osteomyelitis of the clavicle in 1969.  The 
veteran testified that he experienced sensitivity to cold in 
his left hand.  He denied tenderness over the scar under his 
chin, and stated that there was no problem with mastication 
and chewing in the back, but tenderness in the front.  A 
transcript of the testimony is of record and has been 
reviewed by the Board.  

A Hearing Officer's decision, dated in July 1994, denied a 
compensable rating for residuals of fragment wounds to the 
chin; denied an evaluation in excess of 20 percent for his 
left hand disability (Muscle Group IX); denied a separate 
rating for ankylosis of the left index finger; and granted an 
increased rating of 10 percent for a left ulnar nerve injury.  

A report of VA orthopedic examination, conducted in August 
1994, shows that the veteran had a full and free range of 
motion in the right shoulder and scapula, and a small area of 
tenderness to palpation over the mid-point of the right 
clavicle.  The diagnosis was residuals of a gunshot wound to 
the right clavicular area with remaining metallic fragment 
and sensitivity to cold and deep palpation over a small 
midclavicular area, without impairment of function of the 
pectoralis muscle.

By remand order of July 1996, the Board directed the RO to 
obtain additional treatment records of the veteran; and to 
readjudicate the issues of entitlement to a compensable 
evaluation for residuals of a gunshot wound of the chin and 
right mandible with retained foreign bodies and direct or 
secondary loss of teeth; entitlement to a rating in excess of  
20 percent for residuals of a gunshot wound of the left hand, 
Muscle Group IX, to include a separate compensable evaluation 
for ankylosis of the left index finger; and entitlement to a 
rating in excess of  10 percent for an ulnar nerve injury of 
the left hand, residual to a gunshot wound.  The RO was 
further asked to adjudicate the issues of entitlement to SMC 
for loss of use of the left hand, entitlement to a separate 
compensable rating for ankylosis of the left index finger, 
and entitlement to service connection, on a direct or 
secondary basis, for dental trauma under the provisions of  
38 U.S.C.A. §§ 1110, 1712 (6)(b)(1)(A) and (D) (West 1991);  
38 C.F.R. §§ 3.310(a), 4.149, 17.120, 17.123 (1995); and 
Allen v. Brown,  7 Vet. App. 439, 448 (1995).  The resolution 
of several those issues not currently in appellate status is 
addressed in the Introduction section, above.

A report of VA orthopedic examination, conducted in October 
1997, cited the history of the veteran's gunshot wound 
injuries while serving in the Republic of Vietnam, as well as 
the veteran's statement that he sustained no significant 
injury to the chin area, and that he had experienced no 
functional change since his last examination.  He reiterated 
his complaints of sensitivity to cold in scars of the left 
hand.  Examination revealed that the veteran was able to use 
his left hand by not using his left index finger and that he 
could hold round objects such as a can with his hand.  He had 
good function with the left hand, and currently was employed 
operating a crane which he was able to do without difficulty 
and without 
missing work.  A fixed flexion contracture of the left 
proximal interphalangeal joint of the index finger at 40 
degrees was noted, as well as a fixed flexion contracture of 
the left distal interphalangeal joint of the index finger at 
14 degrees.  A full range of motion was present in the other 
digits of the left hand, with a good grip.  The 
metacarpophalangeal joint of the index finger was thickened 
and the skin was taut.  A 10 cm. scar was present from the 
index finger to the medial palmar aspect, measuring 2.5 cm. 
in width in the palm, with mild hypertrophy and adherence to 
the underlying tissue.  Full extension of the fingers caused 
tightness and a depression in the web space between the thumb 
and the index finger, and there was loss of tissue on the 
palmar aspect along the metacarpophalangeal area of the 
index, long and ring fingers.  Sensation was intact to light 
touch.  The diagnoses included status post gunshot wound 
injury to the left hand with flexion contracture deformity of 
the index finger and functional changes; and a gunshot wound 
to the chin with no residuals, X-ray evidence of retained 
fragments.  The veteran's gunshot wound injuries were as 
found on examination in December 1993, i.e., residuals of a 
gunshot wound to the left hand with ankylosing of the 
interphalangeal joint of the index finger, some loss of 
muscle volume of Muscle Group IX, symptomatic to cold, and 
with decreased range of motion in the left wrist. 

A VA dental and oral examination, conducted in October 1997, 
cited the history of the veteran's gunshot wound injuries 
involving the clavicle, with metal fragments imbedded in the 
chin but no dental care at the time of injury.  The veteran 
discussed his history of periodontal disease and dental 
extractions, but stated that he had no current problems with 
his dental work or mouth.  Examination revealed no functional 
impairment due to loss of motion, and no loss of masticatory 
function.  A panorex X-ray was obtained, and there was no 
bone loss of the mandible, the maxilla, or the hard palate.  
The examiner stated that records from a private dentist  
stated that the loss of teeth #23, 24, 25, 26, and 27 was due 
to periodontal disease, which did not resolve the question of 
whether the periodontal disease was caused by the retained 
metallic fragments from the 1968 gunshot wound.  The examiner 
expressed the opinion that the reports from the treating 
physician should be accorded greater weight than his own 
findings.  

As noted, a rating decision of March 1999 continued the 
noncompensable rating for the veteran's residuals of a 
gunshot wound of the chin and right mandible with retained 
foreign bodies and granted a separate noncompensable rating 
for tooth loss (teeth 23-27).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  Where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern.  Francisco v. Brown,  7 Vet. App. 55 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (1999).

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  The duration of the initial, and any subsequent, 
period of total incapacity, especially periods reflecting 
delayed union, inflammation, swelling, drainage, or operative 
intervention, should be given close attention.  This 
consideration, or the absence of clear cut evidence of 
injury, may result in classifying the disability as not of 
traumatic origin, either reflecting congenital or 
developmental etiology, or the effects of healed disease.  
38 C.F.R. Part 4, § 4.41 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened 
tendons, etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
Part 4, § 4.45 (1999).

The veteran filed claims for increased or compensable 
evaluations for his service-connected gunshot wound 
disabilities prior to June 3, 1997.  Effective June 3, 1997, 
VA revised the criteria for diagnosing and evaluating muscle 
injuries (38 C.F.R. Part 4, §§ 4.55 - 4.73; Diagnostic Codes 
5301-5328), including residuals of gunshot and shell fragment 
wound injuries.  62 Fed. Reg. 30235-30240 (1997).  On and 
after that date, all diagnoses or evaluations of such 
injuries for VA purposes must conform to the revised 
regulatory criteria.  The new criteria for evaluating 
service-connected muscle injuries residual to gunshot and 
shell fragment wounds, including the veteran's several 
gunshot and fragment wounds, are codified at  38 C.F.R. Part 
4, §§ 4.40- 4.46, 4.55 - 4.73; Diagnostic Codes 5301-5328 
(1999).  

Pursuant to  Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

As the veteran filed his claims for increase prior to the 
effective date of the revised criteria, the requirement of 
review under both the old and the new criteria pursuant to  
Karnas v. Derwinski, 1 Vet. App. 308 (1991), is applicable to 
this appeal, and the record shows that the veteran has been 
afforded VA orthopedic and neurologic examinations, and has 
been provided a Statement of the Case and Supplements 
thereto, which discuss his service-connected gunshot wound 
injuries under both the regulations in effect prior to June 
3, 1997, and the criteria in effect on and after June 3, 
1997.  The Board finds, upon review, that the rating criteria 
which came into effect on and after June 3, 1997 are 
reflective of advances in medical science, use unambiguous 
criteria, and are thus more favorable to the veteran than 
those in effect prior to that date.  

The revised criteria provide that muscle injuries, including 
residuals of gunshot and shell fragment wound injuries, are 
currently rated under  38 C.F.R. Part 4, § 4.73, Diagnostic 
Codes 5301-5329, and the protocol for the evaluation of 
muscle injuries is set forth in  38 C.F.R. Part 4, § 4.56, as 
follows:

(a)  An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes 
that the muscle damage is minimal.
(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.
(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.
(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:
  (1)  Slight disability of muscles.
     (i) Type of injury:  Simple wound of 
muscle without debridement or infection.
     (ii)  History and complaint: Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs of muscle disability as 
defined by paragraph (c) of this section.
     (iii)  Objective findings: Minimal 
scar. No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in 
muscle tissue.

(2)  Moderate disability of muscles. 
     (i)  Type of injury.  Through and 
through or deep penetrating wound of 
short track from a single bullet, small 
shell or shrapnel fragment, without 
explosive effect of high velocity 
missile, residuals of debridement, or 
prolonged infection.
     (ii)  History and complaint. Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.
     (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.
. . . . 
  (3) Moderately severe disability of 
muscles.
     (i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity 
missile or large low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.
    (ii) History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of 
muscle disability as defined in paragraph 
(c) of this section and, if present, 
evidence of inability to keep up with 
work requirements.
    (iii) Objective findings.  Entrance 
and (if present) exit scars indicating 
track of missile through one or more 
muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.
  (4) Severe disability of muscles.
     (i)  Type of injury.  Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.
     (ii)  History and complaint.  
Service department record or other 
evidence showing hospitalization for a 
prolonged period for treatment of wound.  
Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.
    (iii)  Objective findings. Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track.  Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction.
Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured 
side indicate severe impairment of 
function. If present, the following are 
also signs of severe muscle disability:
  (A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.
  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum 
or vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle.
  (C)  Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.
  (D)  Visible or measurable atrophy.
  (E)  Adaptive contraction of an 
opposing group of muscles.
  (F)  Atrophy of muscle groups not in 
the track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle.
  (G)  Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

38 C.F.R. Part 4, § 4.56 (1999).

Rating in Excess of 20 Percent for Residuals of a Gunshot 
Wound to the Left (Minor) Hand (Muscle Group IX), to Include 
a Separate Rating for Ankylosis of the Left Index Finger

The veteran's service medical records show that, while 
serving on active duty in the Republic of Vietnam, he 
sustained a deep penetrating wound to the left (minor) hand 
from a small high velocity missile, fracturing the second 
metacarpal [index finger] at the level of the 
metacarpophalangeal joint, causing a moderate longitudinal 
rotation defect in the left index finger, damage to the 
proximal and distal interphalangeal joints and the 
metacarpophalangeal joint, and a postoperative surgical scar 
extending from the left index finger toward the junction of 
the wrist and palm.  The record does not show that the 
veteran underwent prolonged hospitalization for his left hand 
injury; rather, his gunshot wound to the right base of the 
neck was responsible for the greater part of his 
hospitalization.  However, the record suggests extensive 
debridement for his left hand injury, together with bone 
fracture.  Utilizing the criteria for rating muscle injuries 
set out in  38 C.F.R. Part 4, § 4.56, above, the Board finds 
that the veteran's gunshot wound residuals of the left minor 
hand are moderately severe to severe in degree.  

Current findings on examination of the left hand include a 
fixed [ankylosed] flexion contracture of the proximal 
interphalangeal joint of the index finger at 40 degrees, a 
fixed [ankylosed] flexion contracture of the left distal 
interphalangeal joint of the index finger at 14 degrees, and 
thickening of the metacarpophalangeal joint of the index 
finger; a well-healed 10 cm. scar from the index finger to 
the medial palmar aspect, measuring 2.5 cm. in width in the 
palm, with adherent to the underlying tissue and symptomatic 
to cold; and mild loss of muscle volume in the palmar aspect 
along the metacarpophalangeal area of the index, long and 
ring fingers (Muscle Group IX).  Left wrist dorsiflexion was 
limited to 35 degrees and palmar extension to 50 degrees, 
compared with 65 and 75 on the right, respectively.  Ulnar 
and radial deviation of the left wrist was to 25 degrees 
each, while the right wrist demonstrated ulnar and radial 
motion of 45 and 40 degrees, respectively.  The findings 
reflect a lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles, some loss of muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side, all consistent with 
a moderate muscle injury to the left hand.  

However, the record also shows that a full range of motion 
was present in the other digits of the left hand, with a good 
grip and the ability to oppose the thumb to all fingers; 
sensation was intact to light touch; and the veteran was able 
to use his left hand by not using his left index finger and 
was able to hold round objects such as a can with his left 
hand.  He had good function with the left hand, and currently 
was engaged in long-term employment operating a crane which 
he was able to do without difficulty and without missing 
work.  The Board finds that, apart from the veteran's 
ankylosis of the left index finger, no more than mild 
residuals of a left hand injury are shown.  For that reason, 
inclusion of the veteran's ankylosis of the left index finger 
in the evaluation of his residuals of a gunshot wound of the 
left hand produces the highest rating for that disability, 
and a separate rating for ankylosis of the left index finger 
would not be advantageous to the veteran and is not 
warranted.  

To that point, the Board notes that disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  
Dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service connected, 
others, not.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. Part 4, § 4.14 (1999).

The muscles rated under Muscle Group IX (Diagnostic Code 
5309) include the forearm muscles, which act in strong 
grasping movements and are supplemented by the intrinsic 
muscles in delicate manipulative movements.  Intrinsic 
muscles of the hand include: the thenar eminence; short 
flexor, opponens, abductor and adductor of thumb; the 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; and the 4 lumbricales; 4 dorsal and 3 palmar 
interossei.  Note: The hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, with a minimum 10 percent 
rating.  

Where there is favorable or unfavorable ankylosis of the 
index finger of the minor hand, a maximum 10 percent rating 
will be assigned.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5225 (1999).  The veteran's limitation of motion of the wrist 
does not warrant a compensable evaluation under  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5215 (1999), which requires 
limitation of dorsiflexion to less than 15 degrees, or palmar 
flexion limited to in line with the hand.  Evaluation of the 
veteran's gunshot wound residuals of the left hand under  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7805 (1999) for an 
adherent scar causing limitation of motion of the part 
affected would not provide an increased rating, as the 
veteran has no significant limitation of motion of any 
fingers other than the left index finger.  

The evidence in this case shows that the veteran's current 20 
percent evaluation for a moderately severe to severe muscle 
injury under  38 C.F.R. Part 4, § 4.56-4.73, Diagnostic Code 
5309 (1999) affords the veteran the highest possible 
evaluation for his service connected residuals of a gunshot 
wound of the left (minor) hand.  The Board further finds that 
entitlement to a separate rating for favorable or unfavorable 
ankylosis of the left (minor) index finger is not warranted 
based upon the facts in this case. 

Entitlement to a Rating in Excess of 10 percent for an Ulnar 
Nerve Injury of the Left Hand, Residual to a Gunshot Wound

The veteran has been awarded a separate rating for his ulnar 
nerve injury to the left hand as residual to a gunshot wound 
injury.  In September 1993, the veteran requested assignment 
of a compensable rating for that disability.  A Hearing 
Officer's decision in July 1994 increased the evaluation to 
10 percent, and the veteran has pursued his appeal for a 
higher rating for that disability.  

A report of VA neurological examination, conducted in 
December 1993, noted diminished sensation to pinprick in the 
ulnar and medial distributions on the left, without muscle 
atrophy, abnormal reflexes, or loss of muscle power.  The 
diagnosis was post-traumatic peripheral neuropathy of the 
ulnar and median nerves on the left.  A report of VA 
examination in October 1997 disclosed that sensation in the 
veteran's left hand was intact to light touch.  

Complete paralysis of the ulnar nerve, resulting in the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers, with very marked atrophy in the 
dorsal interspace and thenar and hypothenar eminences; loss 
of extension of the ring and little fingers and inability to 
spread the fingers (or the reverse), inability to adduct the 
thumb; and weakened flexion of wrist, will be rated as 60 
percent disabling in the major hand and as 50 percent 
disabling in the minor hand.  Incomplete paralysis of the 
ulnar nerve will be rated as 40 percent disabling in the 
major hand and as 30 percent disabling in the minor hand when 
severe; as 30 percent disabling in the major hand and as 20 
percent disabling in the minor hand when moderate; and as 10 
percent disabling in the major and minor hand when mild.  
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8516 (1999).  

The current record shows that the veteran's residuals of an 
ulnar nerve injury of the left hand are productive of no more 
than a mild diminished sensation to pinprick in the ulnar and 
medial distributions of the left (minor) hand, without muscle 
atrophy, abnormal reflexes, or loss of muscle power.  There 
are no clinical findings of moderate incomplete paralysis of 
the left hand which would support assignment of an increased 
rating of 20 percent.  The Board notes that the veteran's 
muscle atrophy or loss of muscle power in the left hand, to 
the extent demonstrated, are rated under the evaluation for 
his service connected residuals of a gunshot wound of the 
left hand with ankylosis of the index finger.  The evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. Part 4, § 4.14 (1999).  

The claim for a rating in excess of 10 percent for  residuals 
of an ulnar nerve injury of the left hand is denied.  

Entitlement to a Compensable Evaluation for Residuals of a 
Gunshot Wound of the Chin and Right Mandible with Retained 
Foreign Bodies

A rating decision of July 1993 granted service connection for 
residuals of a gunshot wound to the chin and mandible, 
evaluated as noncompensably disabling.  The veteran appealed, 
seeking a compensable rating for his residuals of a gunshot 
wound to the chin and mandible based on a tender scar, 
retained metallic fragments, and tooth loss.  As the veteran 
has now been granted service connection for residuals of a 
gunshot wound to the chin and right mandible area, and a 
separate rating for tooth loss due to retained metallic 
fragments (see Introduction), the issue of tooth loss will 
not be further addressed in this decision. 

The veteran's service medical records make no reference to 
any injury to the chin or right mandible.  However, a review 
of the unretouched color photographs submitted in January 
1969 reveals a very small lesion underneath the right side of 
the chin.  A report of special VA orthopedic examination, 
conducted in December 1993, included a diagnosis of gunshot 
wound to the chin with no residuals, and X-ray evidence of 
retained fragments.  A report of VA dental examination in 
December 1993 indicated that the veteran was made aware of 
shrapnel in his mandible area during a magnetic resonance 
imaging study of his mandible in September 1993.  His 
temporomandibular joint had normal excursions right and left, 
the maximum opening was greater than 45 mm. (normal), and 
there were no speech or protrusive problems.  A 1 1/2 inch scar 
was seen under the chin, but there was no displacement of the 
mandible, no muscle tenderness, no paralysis of the muscles, 
and no loss of sensation.  The examiner noted loss of 
function, loss of esthetics, and loss of anatomy, restored by 
placement of 9-unit bridge, and considered to be in-part or 
all secondary to gunshot wound trauma.  Dental X-rays showed 
several retained metallic fragments in the area of the right 
mandible.  

The record in this case discloses no clinical evidence of the 
presence of any of the dental or oral conditions listed under  
38 C.F.R. Part 4, § 4.150, Diagnostic Codes 9900 through 9916 
(1999).  In particular, there is no evidence of any 
impairment of function of the temporomandibular articular, as 
contemplated by  38 C.F.R. Part 4, § 4.150, Diagnostic Code 
9905 (1999).  Rather, the medical evidence of record shows 
only minute bullet fragments in the soft tissue of the chin 
and right mandible area, and a well-healed 1 1/2 inch scar 
under the chin, without clinical evidence of muscle damage.  

At his personal hearing held in July 1994, the veteran denied 
tenderness over the scar under his chin, and stated that 
there was no problem with mastication and chewing in the 
back, but tenderness in the front.  No tenderness on 
mastication was demonstrated or diagnosed on private or VA 
examinations.  The Board is of the opinion that the veteran's 
disability of the chin and right mandible may be fairly 
assessed by the fact that he was unaware of the presence of 
retained metallic fragments in the area of the right mandible 
until undergoing an MRI of his mandible in September 1993.  

In the absence of objective clinical findings of muscle 
injury or interference with mastication or speech, the 
veteran's residuals of a gunshot wound of the chin and 
mandible are rated as a scar under the provisions of  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7805 (1999).  VA's 
Schedule for Rating Disabilities provides that scars which 
are superficial and poorly nourished, with repeated 
ulcerations, will be rated as 10 percent disabling under 
Diagnostic Code 7803.  Scars which are superficial, tender 
and painful on objective demonstration will be rated as 10 
percent disabling under Diagnostic Code 7804.  Other scars 
are rated on the basis of the limitation of function of the 
part affected under Diagnostic Code 7805.  In this case, 
there is no objective clinical evidence showing that the 
veteran's scar of the chin with retained fragments is poorly 
nourished with repeated ulcerations; tender and painful on 
objective demonstration, or productive of limitation of 
motion of the part affected.  Accordingly, a compensable 
evaluation is not warranted for that condition.  

The veteran has not asserted that the schedular ratings are 
inadequate or that he is unemployable as a result of his 
service-connected disabilities.  Further, the record in this 
case presents no evidence or argument to reasonably indicate 
that the provisions of  38 C.F.R. Part 4, §§ 4.16(b) or  
3.321(b)(1) (1999) are potentially applicable.  There is no 
competent medical evidence in the record stating that the 
veteran is unemployable due to service-connected disability, 
or that vocational rehabilitation is infeasible, and the 
veteran has not testified that he is unable to obtain 
employment due to service-connected disability.  Nor is there 
evidence of circumstances which the appropriate officials 
might find so "exceptional or unusual" as to warrant an 
extraschedular rating.  Shipwash v. Brown,  8 Vet.App.  218, 
227 (1995).  Accordingly, the Board will not address the 
issues of benefit entitlement under the provisions of  
38 C.F.R. Part 4, §§ 4.16(b) or 3.321(b)(1) (1999).  

ORDER

A compensable evaluation for residuals of a gunshot wound of 
the chin and right mandible with retained foreign bodies is 
denied.  

A rating in excess of 20 percent for residuals of a gunshot 
wound of the left hand, Muscle Group IX, with ankylosis of 
the left index finger, is denied.  

A separate compensable rating for ankylosis of the left index 
finger is denied.  

A rating in excess of 10 percent for an ulnar nerve injury of 
the left hand, residual to a gunshot wound, is denied.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

